Opinion
COLE, J.
The issue raised in this appeal is whether the trial court erred in dismissing the appellant’s divorce suit for lack of jurisdiction under Code § 20-96(B). We find that it did and reverse the trial court’s decision.
I.
On January 12, 1987, the appellee, Mr. Rock, filed a bill of complaint in the Circuit Court of Middlesex County seeking a divorce. On January 14, 1987, Mrs. Rock filed a bill of complaint in the Circuit Court of the City of Richmond seeking a divorce. Each party alleged that the parties last cohabited as husband and wife in the jurisdiction in which each filed his or her respective complaint.
Mr. Rock subsequently filed a motion to dismiss in the Circuit Court of the City of Richmond, contending that, because the Rocks voted in Middlesex County, listed it as their home for tax purposes, and spent seventy-five percent of their time there, Middlesex County was their primary residence, and that the con*200dominium they owned in Richmond, used on only a temporary basis, lacked the permanency necessary for cohabitation under Code § 20-96(B). Mrs. Rock contended that, because the parties at the time of separation had been living in Richmond for a month and a half and were planning to stay there until winter ended, the Rocks lived in the Richmond area with sufficient permanency to satisfy the jurisdictional requirement of cohabitation. The Circuit Court of the City of Richmond dismissed Mrs. Rock’s bill of complaint for lack of jurisdiction, finding that the parties did not last cohabit in Richmond as contemplated by Code § 20-96(B). On appeal, Mrs. Rock challenges the correctness of that ruling.
II.
Caroline and John Rock were married on March 1, 1954, in Hanover County, Virginia. In 1965, they purchased and lived in a home in Henrico County. The parties have owned and operated a supply company in Henrico County since 1969.
In 1975, the Rocks purchased a lot on Stove Point near Deltaville in Middlesex County, Virginia. They built a house on the lot, which was completed in 1977. Thereafter, the parties spent the weekends at Stove Point and lived in their Henrico County home during the week. Beginning in 1982, the Rocks spent the spring, summer, and fall months at Stove Point and the winter months in their Henrico County home. The Rocks sold their home in Henrico County in June of 1983 and purchased a condominium in the City of Richmond. They moved into the condominium in December of 1983. They continued to spend eight or nine months of the year at Stove Point and three to four months of the year in Richmond.
Prior to the date of separation, furniture and other furnishings were divided equally between the Stove Point home and the Richmond condominium. They had invested approximately $170,000 in the Richmond condominium and approximately $125,000 in the Stove Point property. At the time of the hearing, each home had a market value of approximately $225,000. The couple’s 1984 tax return stated their address as Stove Point. On this same return, the Rocks classified the Richmond condominium as rental property; however, it was never rented because the interior was being renovated. They paid personal property taxes in *201Deltaville and real estate taxes in Richmond on the condominium. They paid no personal property taxes on their automobiles because they were registered to the business. The Rocks have been registered to vote in Deltaville since 1984 and voted by absentee ballot.
In September, 1985, the Rocks moved back to the Richmond condominium earlier than usual because of inclement weather caused by Hurricane Gloria. Mrs. Rock’s appointment calendar, various sales receipts, and utility bills indicated that the parties’ activities from September 1985 until November 18, 1985, were in Richmond. During this period, the parties went to Stove ÜPoint only one or two days to check for possible damage caused by the hurricane. On November 18, 1985, Mr. Rock took his clothes and left the Richmond condominium.
III.
Code § 20-96(B), at the time pertinent to this suit, provided that a suit for divorce shall be brought in the county or corporation in which the parties last cohabited or at the option of the plaintiff, in the county or corporation in which the defendant resides, if a resident of this State.1 Virginia courts consistently have held that venue statutes in divorce proceedings are mandatory and jurisdictional. Netzer v. Reynolds, 231 Va. 444, 448, 345 S.E.2d 291, 294 (1986).
The term “last cohabited” means the location where the couple last “ ‘dwelled together under the same roof with more or less permanency.’ ” Colley v. Colley, 204 Va. 225, 228, 129 S.E.2d 630, 632 (1963) (quoting Tarr v. Tarr, 184 Va. 443, 448, 35 S.E.2d 401, 404 (1945)). It is “‘the place where the parties ceased to live together as husband and wife in the same house, and ordinarily carries with it the idea of a substantial measure of temporal continuity.’ ” Id. at 229, 129 S.E.2d at 633 (quoting Jennings v. McDougle, 83 W. Va. 186, 190, 98 S.E. 162, 164 (1919)). Cohabitation imports a dwelling together of husband and wife for some period of time and excludes mere visits or journeys. Id. The term “last cohabited” is not determined by the location where the parties last had sexual relations. Colley, 204 Va. at 228, 129 S.E.2d at 632.
*202The Code, in setting forth the requirements for jurisdiction in divorce proceedings, also uses the term “domiciled.”2 Domicile contemplates living in a place with the intent to remain there permanently or for an indefinite period of time. Howe v. Howe, 179 Va. 111, 118-19, 18 S.E.2d 294, 297 (1942). “Time is not of the essence; intention is.” Id.
Domicile and cohabitation are distinctly different concepts and should not be equated or confused. Domicile is not determined solely by the location where people reside, while cohabitation is. Cohabitation does not require an intent to remain somewhere indefinitely, while domicile does. The factors upon which Mr. Rock relies bear more on where the parties were domiciled than on where they cohabited. We find that the parties cohabited both in Middlesex County and Richmond. They lived together as husband and wife in both places and had done so since 1983. The three month stay in Richmond each year was not a mere visit or journey. The evidence showed that the parties resided in the Richmond metropolitan area long before they purchased the lot at Stove Point. They owned a home in Richmond and a business in Henrico County. They entertained there and conducted their routine activities there. Their stated purpose in maintaining a home in Richmond was so that they could live there during the winter months when Stove Point was inaccessible because of the weather. Therefore, Richmond was their home during the winter.
While the Rocks cohabited in both Middlesex County and Richmond, they only “last cohabited” in one. On November 18, 1985, Mr. Rock took his clothes and left the condominium in Richmond. Therefore, Richmond is the place where they “last cohabited” as prescribed by Code § 20-96(B).
Accordingly, we reverse the trial court’s judgment and remand for further proceedings in the Circuit Court of the City of Richmond.

Reversed and remanded.

Benton, J., concurred.

 The 1987 amendment to Code § 20-96(B) substituted “city” for “corporation.”


 Code § 20-97 requires that at least one of the parties to the divorce suit be domiciled in Virginia and have been an actual bona fide resident of Virginia for at least six months preceding the commencement of the suit. This requirement is jurisdictional. Howe v. Howe, 179 Va. 111, 119, 18 S.E.2d 294, 297 (1942).